Citation Nr: 0518974	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

J.A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from June 1970 to 
October 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This claim was first before the Board 
in August 1999.  It was remanded for further evidentiary 
development, to include a period of observation and 
evaluation, and an examination with an opinion regarding the 
relative impact of the veteran's service-connected 
psychiatric disorder as opposed to his non-service connected 
disorders.

In a September 2001 decision the Board denied the veteran a 
disability evaluation in excess of 50 percent for 
schizophrenia.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a March 2002 Order, the Court granted the parties' Joint 
Motion to vacate the Board's September 2001 decision and 
remand the case for additional development and readjudication 
consistent with the directives contained in the Joint Motion.

Following receipt of additional evidence from the appellant 
with waiver of RO review, the Board in January 2003 again 
adjudicated the claim, denying an increased evaluation above 
the 50 percent assigned for schizophrenia.  The veteran then 
again appealed the case to the Court, whereupon the Court, by 
an October 2004 Order, again granted a Joint Motion by the 
parties to vacate the January 2003 Board decision, and to 
require additional development, as detailed in the body of 
this remand, below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

By an October 2004 Joint Motion by the appellant and the 
Secretary, as approved by an October 2004 Court Order, the 
Board must remand the case for consideration of a total 
disability rating based on unemployability due to service-
connected disability (TDIU).  Where veteran requests the 
highest possible rating for a service-connected disorder and 
submits evidence of unemployability, TDIU must be addressed.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here 
remand, not referral, is the appropriate action, since the 
inferred TDIU claim is considered to have been developed 
along with the increased rating claim.  

Hence, upon remand the issue of entitlement to TDIU must be 
developed and addressed as part of the increased rating claim 
for schizophrenia.  The Board notes, in this regard, that a 
VA social and industrial survey has already been conducted, 
in September 1998.

The Joint Motion requires an additional VA examination to 
assess the veteran's schizophrenia including as it relates to 
employability.  

While the Board had remanded the case in August 1999 
including for a VA hospitalization with psychiatric 
observation to evaluate the veteran's schizophrenia for 
rating purposes, the veteran discharged himself from that 
September 1999 hospitalization against medical advice and 
before an appropriate psychiatric evaluation could be 
conducted.  The veteran at the time of that discharge and 
afterwards provided several reasons for his unwillingness to 
undergo that inpatient evaluation, including claustrophobia.  
In light of the veteran's unwillingness to undergo an 
inpatient psychiatric evaluation, but his stated willingness 
to be examined for his claim under terms of his choosing, an 
outpatient VA examination will be attempted, as a best 
accommodation that may be afforded him while still possibly 
satisfying the needs of VA for rating purposes in this case.  

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street."  If the veteran wishes VA 
assistance in support of his claim, he must avail himself of 
that assistance through his own cooperation. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  Rather, in cases of 
claims for increased evaluation, where, as here, a VA 
examination is necessary to evaluate the claim (as has been 
determined by the most recent Joint Motion in October 2004), 
the veteran's failure to appear for the examination without 
good cause shown in spite of adequate notice being given, 
will mandate denial of the increased rating claim, pursuant 
to the provisions of 38 C.F.R. § 3.655 (2004).  Hence, the RO 
is to inform the veteran that he must attended the 
examination or suffer denial of his increased rating claim 
and denial of the associated claim for TDIU.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).; citing Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  In evaluating the 
probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board notes that a private psychiatrist, J. A. Juarbe-
Ortiz, has provided testimony at an RO hearing in July 1998 
addressing the nature and severity of the veteran's 
schizophrenia, and has also submitted written statements, 
including those dated in February 2002 and May 2005, also 
addressing the veteran's psychiatric disorder including as 
related to employability.  However, records of treatment by 
this psychiatrist are not contained in the claims folder, and 
these should be obtained.  Hence, in light of the foregoing 
case law and the significant reliance by the veteran on this 
psychiatrist to support his claim for an increased 
evaluation, it would be useful to obtain information 
regarding this psychiatrist's credentials and background, to 
better ascertain his expertise, and thus to allow the Board 
to give appropriate weight to his statements and testimony.  
Upon remand, Dr. Juarbe-Ortiz must be asked both to provide 
records of treatment, and to provide a curriculum vitae 
informing of the basis of his expertise and qualifications 
for rendering the opinions he has provided.  Should there be 
no available treatment records, the psychiatrist should be 
asked to explain or address this absence.  Specifically, it 
should be noted whether the doctor is regularly treating the 
veteran.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent, especially as 
to the new issue raised herein.  As such, 
the RO must provide a VCAA notice letter 
which notifies the veteran of the 
specific evidence needed to support his 
claim of an increased evaluation for 
schizophrenia, and to support his 
associated claim of entitlement to TDIU.  
The letter must (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
the appealed claims of entitlement to an 
increased rating for schizophrenia, and 
entitlement to a total disability rating 
based on unemployability due to service-
connected disability (TDIU); (2) notify 
him of the specific information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence he is expected to provide; and 
(4) request that he provide any evidence 
in his possession that pertains to the 
claim that has not been previously 
associated with the claims folder.  In so 
doing, the RO must notify the veteran of 
his obligation to attend the VA 
examination to be scheduled to evaluate 
his schizophrenia, and should inform him 
that his failure to show up and cooperate 
with that VA examination will result in 
denial of his claims for an increased 
rating for schizophrenia, and for TDIU.  
Any responses received should be 
associated with the claims folder.  Any 
necessary additional development 
indicated by any response to the notice 
letter should be undertaken.  

2.  The RO should ask Dr. J.A. Juarbe-
Ortiz to supply curriculum vitae 
informing of the basis of his expertise 
and qualifications for rendering the 
opinions he has provided.  He should also 
be asked to provide copies, with 
appropriate authorization from the 
veteran, of all records of his treatment 
of the veteran.  The RO should ask Dr. 
Juarbe-Ortiz to explain any deficiencies 
in records or responses supplied when 
answering these requests.  It should 
specifically be determined whether the 
doctor is regularly treating the veteran.  
The RO should inform him that such 
documentation is essential to an 
appropriate evaluation of the veteran's 
claim based on a weighing of available 
evidence.  All records and responses 
received should be associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination by 
a board of 2 VA psychiatrists to assess 
the nature and severity of his current 
schizophrenia.  The claims folder must be 
provided to the examiners for review for 
the examinations.  To the extent 
necessary in accordance with the latest 
AMIE worksheet for rating mental 
disorders, the examiners should conduct 
all indicated non-invasive tests and 
studies.  The examiners should review the 
record and address prior VA and private 
mental health findings, including the VA 
examination recently conducted in May 
1997, the VA social and industrial survey 
(though the surveyor only visited the 
veteran's house) in September 1998, the 
failed attempt at hospitalization 
evaluation in September 1999, the 
testimony of private psychiatrist J. A. 
Juarbe-Ortiz as provided at an RO hearing 
in July 1998, and subsequent statements 
by Dr. Juarbe-Ortiz submitted into the 
record addressing the severity of the 
veteran's schizophrenia and his work 
capacity.  The examiners should do the 
following (all opinions should be 
explained in detail):

A.  Address these past mental 
health findings and opinions 
regarding the veteran's level of 
disability and employment 
impairment due to his service-
connected schizophrenia.  

B.  Differentiate impairment due 
to service-connected 
schizophrenia from that due to 
other mental, characterological, 
or physical disorders.  

C.  Address the nature, extent, 
and severity of the veteran's 
schizophrenia, particularly 
addressing the rating criteria 
for mental disorders.

D.  Provide a distinct opinion 
addressing the extent of 
employment impairment due solely 
to schizophrenia.  

E.  If the examiners cannot 
provide any of these opinions or 
other opinions required for this 
examinations without resort to 
speculation, the examiners 
should so state.  

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issues on appeal, 
including both entitlement to an 
increased rating for schizophrenia, and 
entitlement to TDIU.  If a complete grant 
of the benefits sought is not afforded 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




